DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to amendment
This action is responsive to an amendment filed on 10/19/2022.
Claims 1-2 and 4-11 have been amended.
Claims 12-15 have been added.
Claims 1-15 are pending examination.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 10/19/2022, with respect to the rejection of the independent claim 1 under 35 U.S.C. §103 have been fully considered.
Applicant argues that the amended additional features absent from the Tolone and Krause references. Specifically, the websocket communication dispatch protocol and the governor calculation architecture, newly recited, are believed to be absent from the subject references. (Arg./Rem., page 9).
However, in current rejection, Examiner relies on Akella and Haifa to teach these amended limitations. See rejection, infra.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite the limitation “…a calculation process defining a sub thread of the main process thread, a governor process defining a sub thread of the calculation process…”, which is not supported by the specification. The term "sub thread" is not disclosed anywhere in the specification. The specification, at best, discloses that each calculation may be separated into processes with multiple threads in each process. (see paragraph 0030 of the present application) and Fig. 4 shows Simulator as a sub thread of Governor process,  which is not the same as ““…a calculation process defining a sub thread of the main process thread, a governor process defining a sub thread of the calculation process…”. Therefore, claims 1 and 15 fail to comply with the written description requirement. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the outputs" in line 4 and “the complex dynamics” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0228253 (Tolone et al.) in view of US 2019/0266297 (Krause) further in view of US 20210044863 (Haifa) and US 20180101407 (Akella et al.).

Regarding Claim 1, Tolone teaches a system, comprising: at least one computing device including one or more processors in communication with at least one memory, the at least one memory including instructions, which, when executed, cause the one or more processors (¶¶ 0270, 346)  to: implement a model that generates an infrastructure simulation environment ([¶ 0019] discloses infrastructure modeling and simulation, and, in particular, to the modeling and simulation of interdependencies between or among a plurality of infrastructures that may be of different types), wherein the one or more processors: applies hypothetical stressors to the session based on input from a user interface to a plurality of coupled infrastructure networks associated with simulated infrastructures and display via the user interface a plurality of infrastructure network responses to the hypothetical stressors ([¶ 0041], a user interface permitting a user to interact with simulation engine. [Fig 7, ¶ 0138], The system 10 includes a visualization application 20…such as a conventional commercial GIS application, for presenting modeling and simulation information to the user in a visual environment. [¶ 0042], …the change in the first infrastructure data model represents an event occurring in the first infrastructure, and the change in the second infrastructure data model represents the simulated effect of the event in the first infrastructure on the second infrastructure. [¶ 0046] …the user interface includes controls for causing the simulation engine to execute a pre-defined configuration. [¶ 0171], The visualization application 20, provide its users with the ability to create, view, analyze, and maintain geographic data. [¶ 0172], …the participant 104 presents a GUI 180, preferably in a frame within the ArcMap or other visualization application 20 window, that will allow the user to run a simulation against the data that is referenced by the ArcMap or other document. [¶ 0174], "running a simulation" means allowing a user to alter the state of one or more components [e.g., hypothetical stressors]  of an infrastructure model 40, determine the effect that those changes have upon other components within the same infrastructure model 40 (intra-infrastructure effects) and upon components in other infrastructure models 40 (inter-infrastructure effects), and present those effects to the user. [¶ 0180], The participant 104 preferably makes use of the visualization application's map display to obtain user input and to present simulation results. [¶¶ 0328-0330], a graphical user interface (GUI) displays changes the symbol and color represent the feature as the state of an infrastructure feature changes. For example, one view may display "cause and effect" relationships [e.g., infrastructure network responses to the hypothetical stressors] …in the GUI, multiple views could be used simultaneously to facilitate user understanding of infrastructures when simulations involve the simultaneous participation of physical, relational, and behavioral infrastructures);
evaluates via a governor defined by the model, a plurality of individual infrastructure network responses to the hypothetical stressors selected, examine one or more interconnections between coupled infrastructure systems, and incorporate one or more individual infrastructure network responses into each coupled individual infrastructure network response ([Fig. 9, ¶ 0169] …the job of the simulation controller 102 [e.g., a governor] to provide the services that allow a simulation to proceed with one or more participants 104. [¶ 0181] inter-infrastructure effects controller or infrastructure agent 109 determine the inter-infrastructure effects. Simultaneously, the simulation controller 102 will begin to determine the intra-infrastructure effects. [¶ 0182] The simulation controller 102 is the core of the simulation engine 100 and is thus responsible for: managing the lifecycle of a simulation session, controlling the simulation time clock, and implementing the cross-infrastructure behaviors. The simulation controller 102 is primarily responsible for the "Controller" role in a Model/View/Controller (MVC)-type architecture. [¶ 0205] Mediator agents 118 are responsible for receiving property change events, examining rule categories, and executing relationship behavior. All of the property change events that the simulation controller 102 receives routed to a mediator agent 118 for processing. …mediator agent 118 can completely handle the processing of any property change event).
facilitates, via a server defined by the model, communication between the user interface and the governor ([Fig. 9, ¶ 0162] The simulation engine 100 is architected such that the simulation controller 102 [e.g., governor] and the simulation participants 104 [e.g., user interface] execute in separate processes. …create a mechanism whereby messages could be exchanged between the simulation participant 104 executing as an extension to the ArcMap or other visualization application 20 and the simulation controller 102. The final solution employs a combination of web services [e.g., the server] and .NET. [¶ 0163] discloses the process of passing of a message from a simulation participant 104 to the simulation controller 102 and vice versa. [¶¶ 0348-0349] Web-Enabled Functionality …the functionality is provided via an internet (web) services interface (WSI). … a backend server (for example an ArcGIS Server-based backend server), providing functionality access via the WSI. Such functionality preferably includes importing and exporting integrated meta-models, creating, browsing and viewing Courses of Action (COAs), and running and managing simulations).
While, Tolone teaches a user alter the state of one or more components to create some hypothetical events of an infrastructure model and determine the effect that those changes have upon other components. [¶0174], however, Tolone does not explicitly teaches, but Krause teaches applying hypothetical stressors including a cyber-attack ([¶ 0009], enable users to understand and prepare for real-world events in which all or part of one or more of the systems represented by the simulated layers are compromised, such as in the event of a cyber-attack..) [¶ 0077] …creating the plurality of geographic simulation layers comprises developing and creating a communication layer. …the communication layer may be configured to simulate communication infrastructure. The communication layer may be configured to receive input data to simulate effects on communication infrastructure caused by, inter alia, cyber-attacks. The communication layer may be configured to generate and transmit data to simulate effects on the transportation layer and/or the electrical layer caused by the communication layer). Krause also teaches combine the simulated infrastructures into a single simulation ([¶ 0009], creating and implementing integrated simulation platform focused on the connectedness of multi-layered cyber-physical systems. The Integrated Cyber-Physical System (CPS) Simulation Platform may incorporate several layers of the connected world—electrical, communication, transportation, water, weather, etc.—and may enable users to simulate these environments in interaction with one another. Simulating the interaction of these environments at scale may enable users to identify second- and third-order effects caused by the interaction of the layers, as well as to assess dependencies and vulnerabilities among the complex systems represented by the layers. Combining these layers into an integrated simulation platform allows users to understand causal relationships and forecast events).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Krause's simulated event of cyber-attack in an Integrated Cyber-Physical System (CPS) Simulation Platform with Tolone simulation engine adapted to produce change in simulated infrastructure, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing infrastructure modeling and simulation, without the requiring significant modifications to the Tolone disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.
Tolone in view of Krause do not explicitly teach, however,  Haifa teaches accesses a session associated with a client computing system via a predetermined communication dispatch connection that leverages websockets ([¶ 0125] WebSockets are an advanced technology that makes it possible to open an interactive communication session between the client device and the core server. Each WebSocket channel implements a Pub-Sub messaging pattern. [Fig. 5A, ¶ 0185], The backend server transport dispatch 512 is connected to the primary client device 502 through a WebSocket connection 510A over a communications network. The backend server transport dispatch 512 is connected to each of the secondary client devices 504A, 504B, 504C through a WebSocket connection 5106, 510C, 510D over a communications network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone and Krause with Haifa in order to  create WebSocket channel  to open interactive communication session  using transport dispatch, because it would have enabled the system to allow communicate information faster.
Tolone in view of Krause and Haifa do not explicitly teach, however,  Akella teaches wherein to evaluate the plurality of individual infrastructure network responses to the hypothetical stressors the one or more processors leverage a governor calculation architecture including a main process thread, a calculation process defining a sub thread of the main process thread, a governor process defining a sub thread of the calculation process, and a simulator process defining a sub thread of the governor process ([Fig. 1, ¶ 0023] Manager process 105 includes a governance thread 107. … Manager process 105 also includes various threads that may be started in furtherance of a particular job or jobs, represented by thread 113, thread 123, and thread 115. [¶ 0024], Threads 113, 123, and 115 are representative of threads that may be started within the context of manager process 105 for executing against the workload 111. Each thread may be associated with any of various jobs that manager process 105 initiates in order to process workload 111. …various jobs may be initiated to handle more than one workload. [¶ 0026], a governance thread started by a manager process identifies other threads as they start-up. The other threads may be direct threads, sub-threads, or any other thread. [¶ 0027] When a thread is started, the governance thread associates the thread with a specific processing job. …as sub-threads are started by the direct thread or other sub-threads, the governance thread may associate the sub-threads with the job associated with their direct threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone, Krause and Haifa with Akella in order to  start threads and sub-thread in furtherance of jobs, because it would have allow the system to manage multiple jobs simultaneously in relation to multiple workload (see, Akella ¶ 0002).

Regarding Claim 2, Tolone teaches the system of claim 1, wherein the processor displays one or more metric representations of infrastructure network vulnerability via the user interface [¶ 0147] …simulation types may be organized along several different dimensions of analyses, including predictive and prescriptive analyses, discovery-based analyses, and probabilistic analyses. Predictive ("what if") and prescriptive ("goal-driven") analyses, which are complementary and are often used simultaneously, are used during simulations to determine the consequences of vulnerability exploitation or if there are vulnerabilities that might lead to an undesirable outcome. [¶ 0180] The participant 104 preferably makes use of the visualization application's map display to present simulation results. [¶ 0322], user may determine the overall infrastructure vulnerability by running the Calculate Analysis sub-function. This sub-function combines the results of the IntraNetwork and InterNetwork Analysis into a combined total. This total is then displayed to the user. Each feature arc and node is preferably given a rank and listed in order from most to least critical).

Regarding Claim 3, Tolone teaches the system of claim 2, wherein the metric representation of infrastructure network vulnerability includes one or more technical, financial, environmental, social or health metrics ([¶ 0322], determine the overall infrastructure vulnerability by running the Calculate Analysis sub-function. This sub-function combines the results of the IntraNetwork and InterNetwork Analysis into a combined total. This total is then displayed to the user. [¶ 0328], …the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, the symbol and color used to represent the feature could also change. [¶ 0025], "behavioral infrastructures" are defined as infrastructures involving the way people or groups of people behave in response to various stimuli, "relational infrastructures" are defined as infrastructures created by human interactions in any of the various social networks that exist in and connect various segments of the population of a civilization, and "physical infrastructures" are defined as infrastructures involving physical assets or systems.

Regarding Claim 4, Tolone teaches the system of claim 1, wherein the processor displays via the user interface the plurality of infrastructure network responses provided by the governor in a geographical format or abstract topology ([¶ 0171] The visualization application 20, such as ESRI's ArcGIS system, preferably consists of a rich set of general purpose applications that provide its users with the ability to create, view, analyze, and maintain geographic data. [¶ 0228] As a simulation runs, the participant view records all of the model changes that occur during the course of the simulation. In addition to being presented on the map, these changes are preferably presented to the in a simulation timeline based tree list. [¶ 0328], the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, the symbol and color used to represent the feature could also change.

Regarding Claim 6, Tolone teaches the system of claim 1, wherein the user displays the plurality of infrastructure network responses provided by the governor in graphical format ([¶¶ 0328-0329], Visual aspects of one or more of the features described herein may be presented to a user using a graphical user interface (GUI) in a variety of ways. Generally, the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature. As the state of an infrastructure feature changes, the symbol and color used to represent the feature could also change. [¶ 0329] In the GUI, different views of the infrastructures could be provided. For example, one view may display "cause and effect" relationships to reflect cascading disabling events within and among the infrastructures).

Regarding Claim 8, Tolone teaches the system of claim 1, wherein the user interface includes altered topologies representative of infrastructure networks ([¶ 0061], the simulation engine further includes a visualization application. …a portion of the data of the infrastructure data model has a geospatial relationship. ….the simulation engine incorporates the geospatial relationship of the data of the infrastructure data model in producing the second change. …the visualization application provides a visual representation connecting the first and second changes to the geospatial relationship of the data of the infrastructure data model. [¶ 0174] …"running a simulation" means allowing a user to alter the state of one or more components (for example, components of certain physical infrastructures may include substations, pumps, cell towers, and the like) of an infrastructure model 40).

Regarding Claim 9, Tolone teaches the system of claim 1, wherein the processor evaluates the plurality of individual infrastructure network responses over a simulated period of time ([¶ 0155], The Simulation Controller Agent ("SCA") 119 is the manager of the simulation space. The SCA 119 also manages the temporal aspect of a simulation, progressing the simulation timeline as the simulation runs. [¶ 0222] The timeline manager 120 is responsible for the handling the simulation time based sequencing of events within a participant 104. The simulation clock is managed by the simulation controller 102. [¶ 0223] The concept of time preferably shows up in two ways within a participant 104. First, the user drives the simulation by disabling one or more infrastructure components in order to observe the effects. The participant 104 provides the user with the ability to schedule the disabling of a component at some future time. Second, the simulation engine 100 may support the notion of a "propagation delay" which creates time-based behavior within a simulation. Whenever it becomes necessary to disable a component, due to either inter-infrastructure or intra-infrastructure effects, the actual disablement of the component will be delayed by an amount of simulation time equal to its propagation delay, if any. This can be used to model the behavior of a component such as, for example, a water pump with a backup generator that can continue to operate for some period of time after its supplier of electricity is disabled. [¶ 0235], When a given network feature is disabled the effect of that disablement will propagate through the network over some period of time. For instance, in a water utility network pump A may be supplying water to pump B through a series of pipes and valves. If pump A becomes disabled, some amount of time will pass before pump B experiences the effect of that event. This passage of time can be modeled by assigning propagation delays to pipes and valves. The meta-knowledge editor 150 will allow the user to assign a propagation delay to any of the features included by the configuration's ArcMap or equivalent documents).

Regarding Claim 10, Tolone teaches the system of claim 1, wherein a computing system executing the server communicates the hypothetical stressors and the topologies representative of the infrastructure networks from the user interface to the governor for evaluation ([Fig. 9, ¶ 0162] The simulation engine 100 is architected such that the simulation controller 102 and the simulation participants 104 execute in separate processes. …create a mechanism whereby messages could be exchanged between the simulation participant 104 executing as an extension to the ArcMap or other visualization application 20 and the simulation controller 102. The final solution employs a combination of web services and .NET. Paragraph 0163 discloses the process of passing of a message from a simulation participant 104 to the simulation controller 102 and vice versa. [¶ 0349] …the functionality is provided via an internet (web) services interface (WSI). The WSI is that part of the IME that provides non-visual clients, and preferably also visual clients, the ability to make web service requests to execute selected IME functionality. … a backend server (for example an ArcGIS Server-based backend server), providing functionality corresponding to that described elsewhere herein, is utilized to make at least some of the functionality described elsewhere herein available for access via the WSI. Such functionality preferably includes importing and exporting integrated meta-models, creating, browsing and viewing Courses of Action (COAs), and running and managing simulations. Since, Tolone teaches web service facilitating communication between simulation participant 104 and the simulation controller 102, thus, the examiner interpreted the server [e.g., web service] communicate the hypothetical stressors and the topologies representative of the infrastructure  networks from the user interface [e.g., simulation participant 104] to the governor [e.g., simulation controller 102] for evaluation).

Regarding Claim 11, Tolone in view of Krause and Akella do not explicitly teach, however, Haifa teaches wherein under the predetermined communication dispatch a websocket communications protocol is leveraged such that each websocket client represents a user in the session and the predetermined communication dispatch filters communication by sessions and purpose to quickly deliver information to intended targets ([Fig. 5A, ¶ 0182] FIG. 5A, illustrated a system 500 for synchronous delivery of Content across multiple client devices. [¶ 0185], The backend server transport dispatch 512 is connected to the primary client device 502 through a WebSocket connection 510A over a communications network. The backend server transport dispatch 512 is connected to each of the secondary client devices 504A, 504B, 504C through a WebSocket connection 5106, 510C, 510D over a communications network. The backend server transport dispatch 512 is configured to subscribe each client device 502, 504A, 504B, 504C to a content channel 522 and a registry channel 532. Payloads sent from each device 502, 504A, 504B, 504C over the WebSocket connections 510A, 5106, 510C, 510D may be routed to the content database 518 via the content channel 522 or may be routed to the Handoff registry 530 via the registry channel 532. Content stored on the content database 518 may be uploaded to each client device 502, 504A, 504B, 504C subscribed to the content channel 522 over the WebSocket connections 510A, 5106, 510C, 510D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone, Krause and Akella with Haifa in order to  create WebSocket channel  to open interactive communication session using transport dispatch, because it would have enabled the system to allow communicate information faster.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tolone in view of Krause, Akella and Haifa, further in view of  US 2012/0105227 (Angell et al.).

Regarding Claim 5, while, Tolone teaches the system of claim 1, wherein the user interface displays the plurality of infrastructure network responses provided by the governor in a graphical user interface ([¶¶ 0328-0329]…the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature), however, Tolone in view of Krause, Akella and Haifa do not explicitly teach, but Angell teaches the user interface is operable to display …in textual format ([Fig. 5, ¶ 0035], The visualization system 500 comprises a computational engine 550, one or more user interfaces 560 and a visualization engine 570.  the visualization system 500 provides the sensor outputs as a function of geographic sensor location, as well as a sensor analysis. [¶ 0036], …the visualization engine is embodied as the "RiteView.TM." product, …The generated visualizations facilitate analysis and depth of understanding leading to the best decisions possible. RiteView.TM. can create a high fidelity synthetic view of any area by ingesting maps, elevation data and other Geographic Information System (GIS) referenced data bases. [¶ 0038]… highlights the fields that are to be displayed in RiteView.TM. and selects alert levels. …any detection is considered dangerous and will cause an alert that includes both an indication in the GIS, a text display in the alert window and an audible alarm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone, Krause, Akella and Haifa with Angell in order to display responses in textual format in the user interface as taught by Angell, because it would have allowed user to have a closure look  and catch up to real time without losing any data is an important feature to end users concerned with the reconstruction and analyses of an event [Angell, ¶ 0036]. 

Regarding Claim 7, while, Tolone teaches the system of claim 1, wherein the user interface indicates the plurality of infrastructure network responses provided by the governor in a graphical user interface ([¶¶ 0328-0329]…the GUI preferably displays physical, relational, and behavioral infrastructures, singly or together, for a single geographic region. Different symbols and colors can be used to indicate the type and state of each infrastructure feature), however, Tolone in view of Krause, Akella and Haifa do not explicitly teach, but Angell teaches the user interface indicates …in an audible format ([Fig. 5, ¶ 0035], The visualization system 500 comprises a computational engine 550, one or more user interfaces 560 and a visualization engine 570.  the visualization system 500 provides the sensor outputs as a function of geographic sensor location, as well as a sensor analysis. [¶ 0036] …the visualization engine is embodied as the "RiteView.TM." product, …The generated visualizations facilitate analysis and depth of understanding leading to the best decisions possible. RiteView.TM. can create a high fidelity synthetic view of any area by ingesting maps, elevation data and other Geographic Information System (GIS) referenced data bases. [¶ 0038]… highlights the fields that are to be displayed in RiteView.TM. and selects alert levels. …any detection is considered dangerous and will cause an alert that includes both an indication in the GIS, a text display in the alert window and an audible alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone, Krause, Akella and Haifa with Angell in order to display responses in audible format in the user interface as taught by Angell, because it would have allowed user to have a closure look  and catch up to real time without losing any data is an important feature to end users concerned with the reconstruction and analyses of an event [Angell, ¶ 0036].

Claims 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolone in view of Haifa.

Regarding Claim 12, Tolone teaches a system for resilient infrastructure modeling and simulated response, comprising: at least one processor configured to implement a model for generating a resilient infrastructure environment, wherein the session simulates interdependencies associated with a plurality of simulated infrastructure networks within a single simulation, the session including a physics-based representation of infrastructure behavior for each of the plurality of simulated infrastructure networks ([¶ 0019] discloses infrastructure modeling and simulation, and, in particular, to the modeling and simulation of interdependencies between or among a plurality of infrastructures that may be of different types. [0040] simultaneous simulation of multiple infrastructures and their interrelationships or interdependencies. The infrastructures being simulated may be of the same or different types (i.e., they may be all physical, all relational, all behavioral, or any combination thereof). [¶ 0042], the change in the first infrastructure data model represents an event occurring in the first infrastructure, and the change in the second infrastructure data model represents the simulated effect of the event in the first infrastructure on the second infrastructure.);
evaluates, via a calculation performed by the at least one processor, effects of a stressor applied to the session to any of the plurality of simulated infrastructure networks ([¶ 0174], simulation allowing a user to alter the state of one or more components (for example, components of certain physical infrastructures may include substations, pumps, cell towers, and the like) of an infrastructure model, determine the effect that those changes have upon other components within the same infrastructure model  (intra-infrastructure effects) and upon components in other infrastructure models (inter-infrastructure effects), and present those effects to the user. [¶0178] It is the job of the participant to manage user interaction, data access, and intra-infrastructure effects. It is the job of the simulation controller to manage inter-infrastructure effects. [¶¶ 0181-0182] When the user disables an infrastructure component, the participant's internal, inter-infrastructure effects controller or infrastructure agent 109 will begin to determine the inter-infrastructure effects. Simultaneously, the simulation controller 102 will begin to determine the intra-infrastructure effects. The model changes resulting from those effects will trigger another round of effects. The simulation controller is the core of the simulation engine and is thus responsible for: managing the lifecycle of a simulation session, controlling the simulation time clock, and implementing the cross-infrastructure behaviors).
Tolone does not explicitly teach, however,  Haifa teaches generates a session associated with a client computing system via a predetermined communication dispatch (([¶ 0125] WebSockets are an advanced technology that makes it possible to open an interactive communication session between the client device and the core server. Each WebSocket channel implements a Pub-Sub messaging pattern. [Fig. 5A, ¶ 0185], The backend server transport dispatch 512 is connected to the primary client device 502 through a WebSocket connection 510A over a communications network. The backend server transport dispatch 512 is connected to each of the secondary client devices 504A, 504B, 504C through a WebSocket connection 510B, 510C, 510D over a communications network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone with Haifa in order to  create WebSocket channel  to open interactive communication session using transport dispatch, because it would have enabled the system to allow communicate information faster.

Regarding Claim 13, Tolone teaches the system of claim 12, wherein the at least one processor creates a governor defined by the model that controls the single simulation of the session, the governor configured to take the outputs of a plurality of modular native applications defining individual infrastructure simulators representative of individual utility network responses to stressors and incorporate the complex dynamics of each utility network response into the session ([¶¶ 0040-0042], simultaneous simulation of multiple infrastructures and their interrelationships or interdependencies. …a simulation engine adapted to automatically produce a change in the second infrastructure data model in response to a change in the first infrastructure data model; and a user interface permitting a user to interact with the simulation engine. the change in the first infrastructure data model represents an event occurring in the first infrastructure, and the change in the second infrastructure data model represents the simulated effect of the event in the first infrastructure on the second infrastructure. [¶ 0155] The Simulation Controller Agent ("SCA") is the manager of the simulation space. More than one simulation is capable of being run with simulation engine at any given time. Each simulation that is running and each participant involved in an instance of a simulation belong to a session. [¶ 0160] provide UI basis for all simulation I/O, including the ability to simulate, view and analyze. [¶¶ 0180-0182] The participant preferably makes use of the visualization application's map display to obtain user input and to present simulation results. By clicking upon the map's visual representations of the individual infrastructure components the user is able to indicate to the participant which components he/she wants to operate upon. The participant modifies the visual representation of infrastructure components (i.e. causes disabled components to be highlighted) to indicate to the user the simulated effects of his/her operations. When the user disables an infrastructure component, the participant's internal, inter-infrastructure effects controller or infrastructure agent will begin to determine the inter-infrastructure effects. Simultaneously, the simulation controller  will begin to determine the intra-infrastructure effects. The simulation controller is the core of the simulation engine and is thus responsible for: managing the lifecycle of a simulation session, controlling the simulation time clock, and implementing the cross-infrastructure behaviors).

Regarding Claim 14, Tolone does not explicitly teach, however,  Haifa teaches the system of claim 12, wherein under the predetermined communication dispatch a websocket communications protocol is leveraged such that each websocket client represents a user in the session and the predetermined communication dispatch filters communication by sessions and purpose to quickly deliver information to intended targets ([¶ 0125] WebSockets are an advanced technology that makes it possible to open an interactive communication session between the client device and the core server. Each WebSocket channel implements a Pub-Sub messaging pattern. [Fig. 5A, 0185], The backend server transport dispatch 512 is connected to the primary client device 502 through a WebSocket connection 510A over a communications network. The backend server transport dispatch 512 is connected to each of the secondary client devices 504A, 504B, 504C through a WebSocket connection 510B, 510C, 510D over a communications network. [Fig. 5D, ¶ 0209], The backend server transport dispatch 610 is connected to each peer device 602A, 602B, 602C, 602D through a WebSocket connection 612A, 612B, 612C, 612D over a communications network. The backend server transport dispatch 610 is configured to subscribe the each peer device 602A, 602B, 602C, 602D to a sync channel 614. Payloads sent from each peer device 602A, 602B, 602C, 602D over the WebSocket connections 612A, 612B, 612C, 612D are routed to the Handoff registry 608 over the sync channel 614.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone with Haifa in order to  create WebSocket channel  to open interactive communication session using transport dispatch, because it would have enabled the system to allow communicate information faster.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tolone in view of Haifa further in view of Akella.

Regarding Claim 15,  Tolone teaches the system of claim 13, wherein the at least one processor implements a governor calculation architecture to evaluate the effects of the stressor applied to the session to any of the plurality of simulated infrastructure networks… the simulator process creates processes for calculations frameworks ([Fig. 9, ¶ 0169] …the job of the simulation controller 102 [e.g., a governor] to provide the services that allow a simulation to proceed with one or more participants 104. [¶ 0181] inter-infrastructure effects controller or infrastructure agent 109 determine the inter-infrastructure effects. Simultaneously, the simulation controller 102 will begin to determine the intra-infrastructure effects. [¶ 0182] The simulation controller 102 is the core of the simulation engine 100 and is thus responsible for: managing the lifecycle of a simulation session, controlling the simulation time clock, and implementing the cross-infrastructure behaviors. The simulation controller 102 is primarily responsible for the "Controller" role in a Model/View/Controller (MVC)-type architecture. [¶ 0205] Mediator agents 118 are responsible for receiving property change events, examining rule categories, and executing relationship behavior. All of the property change events that the simulation controller 102 receives routed to a mediator agent 118 for processing. …mediator agent 118 can completely handle the processing of any property change event). 
Tolone in view of Haifa do not explicitly teach, however,  Akella teaches the governor calculation architecture including a main process thread, a calculation process defining a sub thread of the main process thread, a governor process defining a sub thread of the calculation process, and a simulator process defining a sub thread of the governor process ([Fig. 1, ¶ 0023] Manager process 105 includes a governance thread 107. … Manager process 105 also includes various threads that may be started in furtherance of a particular job or jobs, represented by thread 113, thread 123, and thread 115. [¶ 0024], Threads 113, 123, and 115 are representative of threads that may be started within the context of manager process 105 for executing against the workload 111. Each thread may be associated with any of various jobs that manager process 105 initiates in order to process workload 111. …various jobs may be initiated to handle more than one workload. [¶ 0026], a governance thread started by a manager process identifies other threads as they start-up. The other threads may be direct threads, sub-threads, or any other thread. [¶ 0027] When a thread is started, the governance thread associates the thread with a specific processing job. …as sub-threads are started by the direct thread or other sub-threads, the governance thread may associate the sub-threads with the job associated with their direct threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone and Haifa with Akella in order to  start threads and sub-thread in furtherance of jobs, because it would have allow the system to manage multiple jobs simultaneously in relation to multiple workload (see, Akella ¶ 0002).
Tolone in view of Akella do not explicitly teach, however,  Haifa teaches wherein the calculation process creates governors triggered by request of the session from the client computing system, the governor process creates a websocket connection to facilitate all communications for the session ([¶ 0040], The processor is configured for receiving, from a client device over the communication network, a request to subscribe to a communication channel associated with a Primary Source Content being discovered by a client device, …The processor is configured for subscribing the client device to the communication channel associated with the Primary Source Content based on the Content Identifier. [¶ 0125] WebSocket are an advanced technology that makes it possible to open an interactive communication session between the client device 101 and the core server 106. Each WebSocket channel 127, 129, 131 implements a Pub-Sub messaging pattern. Implementation of WebSockets and a Pub-Sub architecture enable event-driven architectures. [¶0162], the backend server dispatch 412 is connected to the client device 404 through a WebSocket connection 410 over a communications network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolone and Akella with Haifa in order to  create WebSocket channel  to open interactive communication session using transport dispatch, because it would have enabled the system to allow communicate information faster.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448